PER CURIAM
Defendant was convicted of two traffic offenses after he failed to appear at the scheduled trial of the offenses. He appeals the judgment on the offenses, contending that the court erred in convicting him because the court failed to give him notice of the trial.
The error about which defendant complains is not one that we can review on direct appeal because defendant did not raise it with the trial court, and it is not one that we can review as plain error. The procedure by which defendant could have raised the error was by filing a motion under ORS 153.105 for relief from the default judgment that the court had entered. Through that procedure, the trial court could have set the default judgment aside — if the court found that defendant had not received notice of the trial — and set the traffic offenses for trial. The time specified in ORS 153.105 for defendant to file such a motion has passed. We express no opinion on the effect of the advice that trial court personnel apparently gave defendant that he could appeal the default judgment that had been entered against him.
Affirmed.